                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

LARRY DRAKE HANSEN,                                  ORDER ADOPTING REPORT AND
                                                     RECOMMENDATIONS
                       Plaintiff,

v.

UNITED STATES OF AMERICA,                           Case No. 2:19-cv-102-DB DBP

                       Defendant.
                                                    District Judge Dee Benson

                                                    Magistrate Judge Dustin B. Pead



       Before the court is a Report and Recommendation issued by Magistrate Judge Dustin B.

Pead, dated November 19, 2019. (Dkt. No. 18.) In the Report and Recommendation, Judge Pead

recommends that this case be dismissed for mootness. The parties were notified of their right to

file objections to the Report and Recommendation within 14 days of service pursuant to 28

U.S.C. § 636 and Federal Rule of Civil Procedure 72. Plaintiff filed an Objection to the Report

and Recommendation on December 4, 2019. (Dkt. No. 19.) Defendant responded to Plaintiff’s

Objection on December 17, 2019. (Dkt. No. 20.)

       In his Objection, Plaintiff reiterates his arguments that were considered and addressed by

Magistrate Judge Pead in his Report and Recommendations. Plaintiff argues that dismissal on the

grounds of mootness is improper because this is a case for compensatory money damages under

the Federal Tort Claims Act, not injunctive relief. Plaintiff contends that a live case or

controversy still exists in this matter because Defendant’s act of allegedly improperly

abandoning Plaintiff’s patent application was injuriously negligent, causing him a legal injury in

the loss of valuable time.
       The court has performed a de novo review of the record that was before the magistrate

judge and the reasoning set forth in his Report and Recommendation. The court has also

considered the arguments set forth in the Objection. In light of Plaintiff’s petition to revive his

patent application now being granted, the court agrees with the reasoning and assessment of

Judge Pead that this case should be dismissed as moot and that any alleged damages for lost time

are speculative and not recoverable. The court also agrees with Judge Pead that the allegedly

unlawful conduct pled by the Plaintiff pertained only to an application that is now revived,

rendering such allegations moot. Furthermore, the court agrees that the collateral source rule and

the Utah Consumer Sale Protection Act are inapplicable.

       “When in the course of a trial the matter in controversy comes to an end, either by an act

of one or both of the parties or by operation of law, the question becomes moot and the court is

without further jurisdiction in the matter.” Walling v. Shenandoah-Dives Min. Co., 134 F.2d 395,

396 (10th Cir. 1943). This case is moot, and the court no longer has jurisdiction to hear it. The

court ADOPTS Judge Pead’s Report and Recommendation in its entirety.
                                      CONCLUSION

       For the foregoing reasons, the Report and Recommendation of Magistrate Judge Pead

(Dkt. No. 18) is ADOPTED. Defendant’s Motion to Dismiss for Mootness (Dkt. No. 15) is

GRANTED, and Defendant’s other Motion to Dismiss (Dkt. No. 9) is deemed moot. This case is

DISMISSED without prejudice.



              DATED this 30th day of December, 2019.



                                          BY THE COURT:



                                          Dee Benson
                                          United States District Judge
